Citation Nr: 1707082	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome, rotator cuff tear and slap lesion status post arthroscopic surgery (right shoulder disability) from December 30, 2007 to July 28, 2009; December 1, 2009 to February 11, 2010; and since April 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from June 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As the Veteran submitted additional relevant evidence within the one year appeal period, that decision is not final.  38 C.F.R. § 3.156(b).  Accordingly, the Board has characterized the issue on appeal as reflected on the title page to exclude periods for which a temporary total rating has been assigned and ensure the entire appeal period (i.e., since December 2007) is addressed.

The Board remanded the appeal for additional development in August 2015.  It is again remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA treatment records associated with the claims file following the August 2015 remand reflect that the Veteran's right shoulder disability may have worsened since his last VA examination in May 2011.  For instance, he reported occasional numbness in the right upper extremity extending distally to the ulnar aspect of the right hand in March 2014, as well as increased pain in the right shoulder area in November 2014, and has since received intramuscular stimulation therapy, dry needling and radiofrequency nerve ablation.  Given this evidence, an updated examination is needed.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The claims file should be made available to and reviewed by the examiner.  
Range of motion testing should be conducted in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

